Exhibit 10.27

CASA

  

Casa Systems, Inc.

  

 

  

100 Old River Road

  

 

  

Andover, MA 01810

  

 

  

Telephone (978) 688-6706

  

 

  

Fax (978) 688-6584

  

 

  

Web http://www.casa-systems.com

 

 

 

November 17, 2018

 

Maurizio Nicolelli

[           ]

 

Dear Maurizio,

 

On behalf of Casa Systems, Inc. (the “Company”), I am pleased to set forth the
terms of your employment with the Company:

 

 

1.

You will be employed to serve on a regular, full-time basis as Chief Financial
Officer effective January 4, 2019 based at Andover, MA. In this role, you will
report to CEO Jerry Guo and will be responsible for Budgets, treasury, tax,
accounting, financial reporting and analysis, risk management, property
management plus such other duties as may from time to time be assigned to you by
the Company.

 

 

2.

Your starting base salary rate will be $15,384.62 paid bi-weekly, which
annualized is equivalent to $400,000.12, subject to taxes and other withholdings
as required by law.  Such salary may be adjusted from time to time in accordance
with normal business practice and in the sole discretion of the Company.

 

 

3.

In 2019, you will be eligible for an annual performance incentive bonus. Your
annual on-target incentive will be 1.5x your base annual salary (equivalent to
$600,000.00), if all targets are achieved and prorated based on your date of
hire, less applicable taxes, deductions, and withholdings. Your actual bonus
payout will depend upon Casa Systems financial performance results and the
assessment of your individual performance.

 

Your eligibility to be considered for, and the payment of, any incentive is
conditional upon you remaining an active employee of the Company through
December 31, 2019, and not having served out notice to terminate your employment
prior to receiving payment. Any incentive due to you will be paid on or around
the first quarter of 2020.

 

 

4.

You may participate in any and all bonus and benefit programs that the Company
establishes and makes available to its employees from time to time, provided
that you are eligible under (and subject to all provisions of) the plan
documents governing those programs.  The benefits made available by the Company,
and the rules, terms and conditions for participation in such programs, may be
changed by the Company at any time without advance notice.

 

 

5.

Starting in 2019, and subject to the approval of the Board of Directors of the
Company, the Company will grant to you an annual award of Restricted Stock Units
(“RSU”) under the Company’s Stock Incentive Plan with a target valuation of
$1,000,000.00 (“RSU”).  The number of RSUs should be calculated on the date of
grant in accordance with the company’s stock valuation practices.  The RSUs
should be subject to all terms, vesting schedules and other provisions set forth
in the company’s stock incentive plan and in a separate RSU agreement (the “RSU”
Agreement).  

 

 

6.

You will be eligible for a maximum of fifteen (15) days of vacation per calendar
year subject to proration to your date of hire and to be taken at such times as
may be approved by the Company.  The number of vacation days for which you are
eligible shall accrue at the rate of 4.62 hours per pay period that you are
employed during such calendar year.

 

 

7.

In the event of termination of your employment by the company without cause,
subject to the company’s receipt of an effective general release in a form and
scope acceptable to the company within 30 days after your termination, you will
be provided with the following severance package: (i) receive an amount equal to
the sum of your then-current annual base salary for the year of the termination
of employment, with such

 

--------------------------------------------------------------------------------

 

 

amount payable in equal installments over 12 months; (ii) continue to receive an
amount equal to COBRA premiums for health benefit coverage on the same terms as
were applicable to you prior to the termination for a period of 12 months; (iii)
One year (for the year of the termination) acceleration of vesting of your
equity award specified in this offer.

 

 

8.

You will be required to execute an Assignment, Invention and Non-Disclosure
Agreement and a Non-Competition and Non-Solicitation Agreement in the forms
attached as a condition of employment.

 

 

9.

You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.  

 

 

10.

In accordance with federal law, you will be required to provide the Company with
documentation of your identity and eligibility to work in the United
States.  You agree to provide to the Company, within three days following your
hire date, such documentation, as required by the Immigration Reform and Control
Act of 1986.  Please refer to the I-9 Form enclosed for a list of acceptable
documentation.  You may need to obtain a work visa in order to be eligible to
work in the United States.  If that is the case, your employment with the
Company will be conditioned upon your obtaining a work visa in a timely manner
as determined by the Company.  

 

 

11.

This offer may be contingent upon successful completion of a pre-employment
background check, pre-employment physical, and pre-employment drug test
conducted in accordance with applicable federal, state, and local laws depending
upon the position offered. In addition, the Company reserves the right to
conduct a background screening at any time after employment begins to determine
eligibility for promotion, reassignment or retention. Additional checks such as
a driving record and credit report may also be made for particular job
categories.

 

 

12.

This letter shall not be construed as an agreement, either expressed or implied,
to employ you for any stated term, and shall in no way alter the Company’s
policy of “employment at will”, under which both you and the Company remain free
to terminate the employment relationship, with or without cause, at any time,
with or without notice.  Similarly, nothing in this letter shall be construed as
an agreement, either express or implied, to pay you any compensation or grant
you any benefit beyond the end of your employment with the Company.

 

If you agree with the initial terms of your employment with the Company as set
forth in this letter, please sign in the space provided below, enter your start
date, and return a copy by email to Cheryl George in Human Resources.   If you
choose not to accept this offer by Tuesday, November 20, 2018, the offer will be
revoked.

 

 

Very Truly Yours,

 

By:

/s/ Lucy Xie

 

 

 

Name: Lucy Xie

Title: Senior Vice President

 

The foregoing correctly sets forth the initial terms of my at-will employment by
Casa Systems, Inc.

 

/s/ Maurizio Nicolelli

 

 

Date: 11/19/2018

Name: Maurizio Nicolelli

 

Start Date: 1/4/2019

 

 

 

 

Enclosures: Assignment, Invention and Non-Disclosure AgreementI-9 Form

Non-Competition and Non-Solicitation AgreementBenefits Summary

 

 